DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 626240
Claims 1-15 are pending and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 6 and 9-12, an aromatic group for variables R1 through R4 is unclear because the metes and bounds of the group are unclear.  What are the structural requirements of the aromatic group?  Is it directly or indirectly attached to a phthalocyanine?  While claims 7 and 8 show clear metes and bounds for variables R1 through R4, claims 6 and 9-12 do not.  
Claims 7 recites the limitations where variables R1 through R4 are groups where s substituted O-phenyl group is connected to a phthalocyanine core.  There is insufficient antecedent basis for this limitation in the claim because claim 6 is not clear to specific requirements for variables R1 through R4.
Claims 8 recites specific compounds in which multiple halogens and substituted O-phenyl groups are connected to a pahthalocyanine core.  There is insufficient antecedent basis for this limitation in the claim due to several reasons: one instance of X is connected to each quarter of the phthalocyanine core; and the specific requirements for variables R1 through R4 are nor clear in parent claim 6.  
Allowable Subject Matter
Claims 1-5 and 13-15 are allowed.  Claims 6-12 are not allowable presently.
The following is an examiner’s statement of reasons for allowance: AOKI (US 5998609, published 7 December 1999).  Aoki describes compounds 1-5 (column 16, lines 25-38).  These compounds neither anticipate nor render obvious a compound of instant claim 1 or 13 due to multiple differences: a fluoro group is attached to a phthalocyanine core; and twelve different occurrences of F are attached to the phthalocyanone core.  In a compound of the instant application, variable X is attached once to each quarter of a phthalocyanine and is selected from Cl or Br. 

    PNG
    media_image1.png
    197
    329
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699